DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 61-65, the phrase “means for"”, would invoke 35 U.S.C. 112, sixth paragraph which proper structure from the specification. However, it is unclear from the specification what structure would be sufficient to achieve the function of the claimed “means for”.  The lack of sufficient structure in the specification renders the claim vague and indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57-60,63-65 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Application 2019/0124623, hereinafter Xu).
Regarding claims 57, 65, Xu discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a receive- only mode (ROM) computing device to perform operations (Figs. 7, 12,), comprising:
 means for activating one or more Temporary Mobile Group Identifiers (TMGIs) from a sub-range of TMGIs corresponding to supported service types of broadcast services intended for use by ROM computing devices (fig. 7 steps 5, and 6, [0095] which shown an activation message to activate TMGI from a sub-range of TMGI as disclosed by the instant application);
 	means for determining whether one or more supported broadcast services are available in response to activating the one or more TMGIs (fig. 7 steps 7, and 10 ,[0095] which shown the supported broadcast services are available as disclosed by the instant application);
 and
means for receiving one or more supported broadcast services in response to determining one or more supported broadcast services are available (fig. 7 steps 8, and 11, [0095] which shown the reception of broadcast services are available as claimed by the instant application).
Regarding claims 63, 64, Xue discloses a computing device (Figs. 1, 2, 7,105,205,705,706), comprising:
 means for receiving a list of Temporary Mobile Group Identifiers (TMGIs) for broadcast services in a network ([0070], [0089]- [0095], which recites a list of TMGIs); 
means for determining whether any of the TMGIs on the list correspond to any receive-only mode (ROM) services supported by the computing device based at least in part on any of the TMGIs being within ranges allocated to the ROM services supported by the computing device ([0070], [0089]- [0095], which recites a list of TMGIs correspond to any receive-only mode such as service announcement); and 
means for acquiring at least one of the ROM services supported by the computing device in response to determining that any of the TMGIs on the list correspond to any of the ROM services supported by the computing device ([0070], [0089]- [0095], which recites a list of TMGIs correspond to any receive-only mode such as service announcement).  
Regarding claim 58, Xu discloses the non-transitory processor-readable storage medium of claim 57, wherein the stored processor-executable instructions are configured to cause a processor of a ROM computing device to perform operations such that receiving the one or more supported broadcast services comprises receiving files for the one or more supported broadcast services ([0070], [0089]- [0095]).  
Regarding claim 59, Xu discloses the non-transitory processor-readable storage medium of claim 57, wherein the stored processor-executable instructions are  ([0070], [0089]- [0095]).    
Regarding claim 60, Xu discloses the non-transitory processor-readable storage medium of claim 57, wherein the stored processor-executable instructions are configured to cause a processor of a ROM computing device to perform operations such that the supported service types of broadcast services is one or more of a broadcast television service, a vehicle to everything service, an Internet of Things supporting service, or a service announcement (SA) service ([0070], [0089]- [0095]).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-56,61,62, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wang et al. (US Application 2015/0119023, hereinafter Wang).
Regarding claims 1, 13, 35, 61, Xu discloses a server (fig. 101), a non-transitory processor-readable storage medium (Figs.6, 7, 12), a method for Multimedia Broadcast Multicast Service (MBMS) Service provisioning (Figs. 7, 12), comprising: 
a processor (1211,1221, 1231) configured with processor-executable instructions to perform operations comprising
means for assigning a MBMS Service Identifier (ID) to each of one or more broadcast services based at least in part on that broadcast service's service  ([0070], [0089]- [0095], which recites MBMS Bearer Request message having a service ID associate with the broadcast services that part of the broadcast service’s type as claimed by the instant application); 
means for broadcasting each respective broadcast service with the generated TMGI for that broadcast service ([0070], [0089]-[0095], which recites a base station to establish the single core network user plane connection and broadcast data from the single core network user plane connection over the single broadcast radio bearer to terminal devices, based on a positive result of the determination).
	Xue discloses TMGI associated with MBMS service. But, Xue to explicitly disclose combining each MBMS Service ID with a public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective broadcast service.
	However, Wang teaches means for combining each MBMS Service ID with a public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective broadcast service ([0029]). 
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wang with the teaching of Xue by using the above features such as combining each MBMS Service ID with a public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective broadcast service as taught by Wang for the purpose of Protecting receiver device specific key derived from root key for the receiver device([0029]).
Regarding claims 25, 47, 62, Xu discloses a server (fig. 1, 101), a non-transitory processor-readable storage medium (Fig. 12), comprising:
 a processor (1211,1221, 1231) configured with processor-executable instructions to perform operations comprising: 
means for assigning a Multimedia Broadcast Multicast Service (MBMS) Service Identifier (ID) to each Service Announcement (SA) service intended for use by a receive-only mode (ROM) computing device from a sub-range of MBMS Service IDs ([0070], [0089]- [0095], which recites MBMS Bearer Request message having a service ID associate with Service Announcement (SA) service that part MBMS service ID as claimed by the instant application); 
means for broadcasting each respective SA service with the generated TMGI for that SA service ([0070], [0089]- [0095], which recites a base station to establish the single core network user plane connection and broadcast data from the single core network user plane connection over the single broadcast radio bearer to terminal devices, based on a positive result of the determination).  
Xue discloses TMGI associated with MBMS service. But, Xue to explicitly disclose combining each MBMS Service ID with a core network (CN) agnostic public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective SA service.
	However, Wang teaches means for combining each MBMS Service ID with a core network (CN) agnostic public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective SA service ([0029]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wang with the teaching of Xue by using the above features such as combining each MBMS Service ID with a core network (CN) agnostic public land mobile network (PLMN) ID to generate a Temporary Mobile Group Identifier (TMGI) for each respective SA service as taught by Wang for the purpose of Protecting receiver device specific key derived from root key for the receiver device([0029]).
Regarding claims 2,14, 36, the combination of Xu and Wang discloses the method of claim 1, wherein each PLMN ID is a network agnostic PLMN ID ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Regarding claims 3, 15, 37, the combination of Xu and Wang discloses the method of claim 1, further comprising determining the service type of the one or more broadcast services ([0048]- [0050], [0057], [0070], [0089]- [0095]).  
Regarding claims 4, 16, 38, the combination of Xu and Wang discloses the method of claim 3, wherein assigning the MBMS Service ID to each of the one or more broadcast services based at least in part on that broadcast service's determined service type comprises assigning the MBMS Service ID for each of the one or more broadcast services from a sub-range of MBMS Service IDs corresponding to that broadcast service's determined service type ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Regarding claims 5, 17,30, 39, 52, the combination of Xu and Wang discloses the method of claim 4, wherein a number of most significant bits designate the determined service type in any assigned MBMS Service ID ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Regarding claims 6, 18, 31, 40,53, the combination of Xu and Wang discloses the claimed of claim 5 as addressed above invention except for the number of most significant bits is four.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the number of most significant bits is four, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 7, 9, 32, 41,53, the combination of Xu and Wang discloses the method of claim 4, wherein the service type is one or more of a broadcast television service, a vehicle to everything service, or an Internet of Things supporting service ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Regarding claims 8, 20,27, 42, 49, the combination of Xu and Wang discloses the method of claim 4, wherein a number of least significant bits designate Service Announcement (SA) services in a portion of the sub-range of MBMS Service IDs ([0048]- [0050], [0057], [0070], [0089]- [0095]).    
Regarding claims 9,21, 28,44, 50, the combination of Xu and Wang discloses the claimed of claim 8 as addressed above invention except for the number of least significant bits is four.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the number of least significant bits is four, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 10,22, 26,45,48, the combination of Xu and Wang discloses the method of claim 4, wherein pre-determined values designate Service Announcement (SA) services in the sub-range of MBMS Service IDs ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Regarding claims 11, 23, 33,46, 55, the combination of Xu and Wang discloses the claimed invention except for the pre-determined values designating SA services are a set number of smallest values in the sub-range of MBMS Service IDs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the pre-determined values designating SA services are a set number of smallest values in the sub-range of MBMS Service IDs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12, 24, 34,56, the combination of Xu and Wang discloses the claimed of claim 11 as addressed above invention except for the set number of smallest values is 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the set number of smallest values is 16, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 29, 51, the combination of Xu and Wang discloses the server of claim 25, wherein: the processor is configured with processor-executable instructions to perform operations further comprising determining a service type of broadcast ([0048]- [0050], [0057], [0070], [0089]- [0095]).   
Conclusion

 







	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461